Woodward, J.
The decision of the court, rendered in writing, is, “ that the motion for a new trial is sustained, for the reason that the sixth ground of defendants’ motion in this behalf, is sustained by the affidavit of George Bennett. This ground being of itself sufficient, I do not deem it necessary to consider the others.”
Prom this paper, we are led to believe that the court considered the affidavit of Bennett only, and did not, in any degree, base his decision on that of Doud ; and therefore, we will not consider the admissibility of the latter. It is further manifest, that the court decided the motion for a new trial, solely upon the sixth ground, and that the others were not passed upon. For this reason, it is not deemed necessary to examine those grounds assigned for the motion.
The subject of the admissibility of jurors’ affidavits, has been before this court in two or three cases. We are aware of the rule as at common law, but have considered *484them, receivable, with some exceptions, under the Code. Section 1810. See Forshee v. Abrams, 2 Iowa, 579; Cook v. Sypher, 3 Iowa, 484. In Manix v. Maloney, ante, 81, the affidavit of the juror was to the effect, that the jury made up their verdict iu the same manner as is stated in this case. In that case, it was held erroneous in the court to refuse a new trial upon this ground. The affidavit of Bennett was admissible, and the matter constituted sufficient reason for granting a new tidal.
The judgment of the district court is affirmed.